The opinion of the court was delivered by
Redfield, Ch. J.
This is an indictment against the defendants for a nuisance, in obstructing a public highway, by building and and maintaining their depots within its limits, and by “ unlawfully and injuriously suffering their engines and cars, and also horses, carts, wagons, &c, to remain in said highway, a great and unreasonable length of time.” The following questions are made by defendants.
I. That a railroad corporation are not liable to indictment because them agents and officers have erected and maintained a common nuisance; but that the only remedy is against such officers and agents. This view is attempted to be maintained by reasons which really assume a very specious exterior, but which are, as it seems to us, quite at variance with the general course of decisions upon the subject, at the present time. It is said, a corporation, being created for the performance of certain functions and duties, having no power to do a wrongful act, can only be indicted for their nonfeasance of such acts as are required of them in them charter, and the laws governing them, but not for positive misfeasance of them agents, inasmuch as such persons are not them agents for any such purpose.
But this view is diametrically opposed to the uniform current of decisions in this state, hi regard to the liability of such corporations. Ever since the decision of Lyman v. White River Bridge Company, *1082 Aiken, 255, corporations in this state have been held liable for torts committed in the prosecution of the business of their incorpotion, as much as natural persons. They may be guilty of trepass, as was held in that case, of trespass on the case, for positive wrongs, as well as neglects ; and one may find any number of cases in England, since they have adopted the American view of the subject, upon the strength of the American cases ; and always, in this country, corporations have been held liable for their torts. Actions, both of trespass and trespass on the case, have repeatedly been maintained in this court, against the different railroad corporations in the state, for various acts of misfeasance, many of which are reported. And if any individual sustained special damage by means of their erecting or maintaining a nuisance, there can be no manner of doubt of his right of action against them, provided this were done in the course of the prosecution of their ordinary charter business, as appears in the present indictment.
And an indictment for a nuisance is only a mode of trying the right, in a public form, the same right which is involved in every private action, for the same reason. And the same course of reasoiling, by which, it is here attempted to deny the liability of defendants, to an indictment for such tort, also equally excuses them from all liability for all torts, and carries us at once back to the old common law notions upon the subject, of the utter inability of a corporation to commit a tort.
Once allow this proposition, and railroad corporations acquire an immunity which would become as dangerous to themselves as it is unreasonable in itself, and as it probably might become offensive to the public. The case of Benson v. Munson and Brimfield Manufacturing Company, 9 Met. 562, does not in our opinion, favor any such view of the subject. The fact that the agents of the defendants are equally liable with themselves, argues no incongruity. That is so, in regard to all accessories in misdemeanor. The case of State v. Great Works Milling and Manufacturing Company, 20 Maine, 41, is directly in point for the defendants ; and it is, in our judgment, radically unsound in principle. The case of The Queen v. The Great North of England Railroad Company, 58 Com. Law Rep. 314, is equally in point for the prosecution, and is based upon such sensible, broad and comprehensive views of the *109subject as to leave very little to be desired by way of argument in its favor. "We certainly do not feel it incumbent upon us, after what is there said, and also in Angeli & Ames on Corporations, in commenting upon the comparative soundness of the two last cases, to say more upon this point.
H. The indictment charging the defendants, at a road crossing, with entering and maintaining their depots at the point, more or less, in whole or in part, within the limits of the highway, the principal question arises in regard to their rights to do this, where they merely cross and do not change the location of the highway. The other portion of the charge against the defendants of suffering their cars, and engines, &c., to remain an unreasonable time in the highway, depends, probably, upon the former portion of the charge, and upon the right to erect their depots at such point.
It seems very obvious to us, that a railway, by crossing a highway, acquires no right to build their station houses upon the highway. Their right to take six rods in width throughout their whole extent, applies only to the lands of private persons, and not to highways. As to these, if it becomes necessary, by arrangement with the selectmen, or the decision of commissioners, they may take the highway, providing another. But nothing of this kind appears. And not having taken the highway, but only crossed it, they acquired no right to use the land covered by the highway, except for the mere purpose of laying their track crossing, and were bound to do as little damage as possible to the highway. Tins gives them no more right to build their station houses in such highways, than if they did not cross it. The truth is, the points of intersection with highways are ordinarily most unsuitable points for depots. They should seldom he built at such points. There cannot ordinarily be any necessity for doing so. If it became desirable to build them in such places, the public highway should he changed.
Eailroad stations should he approached commonly by private ways, under the control and at the expense of such companies, as well for the convenience of the business of the companies, as the convenience of the public, where this is practicable. One might ask: "What would be the effect, if the passenger and freight depots at the most frequented points were in the public streets ? People could not live under it.
*110And if this is a right at one railroad crossing, it is so everywhere, and its exercise is only limited by the mere will of the corporators. It is had enough to have all the highways in the state rendered unsafe by the crossings and near approach of such a mode of transportation, without absolutely setting at defiance all other power or control over such highways, at these points of intersection. It is scarcely possible to conceive any more objectionable infringement of the public rights, which is not positively done mala fide.
IH. We do not think the word “unlawfully” indispensable to the sufficiency of the second, third, and fourth counts. Any other words, as “ injuriously and wrongfully,” which are found in the hill are equally available and sufficient.
Judgment of the county court affirmed, overruling the motion to quash, and adjudging the indictment sufficient.
The defendants were allowed to plead the general issue, and the case was remanded to the county court for trial.